DETAILED ACTION
Status of Application
Applicant’s arguments filed on January 4, 2022 have been fully considered but they are not persuasive. The previous 112 rejections have been withdrawn in light of Applicant’s amendments. Claims 1, 21 and 22 have been amended. Claim 5 is cancelled. Claims 1-4 and 6-22 remain pending in the application with claims 9-20 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: In lines 2-7, “the bag includes at least two seams and at least two tabs, at least one seam being disposed on the back wall and defining at least one back wall tab, and at least one seam being disposed on the front wall and defining at least one front wall tab, the back wall tab being off-set with respect to the front wall tab” should be --the at least one seam includes at least two seams and the at least one tab includes at least two tabs, at least one seam of the at least two seams being disposed on the back wall and defining at least one back wall tab of the at least two tabs, and at least one seam of the at least two seams being disposed on the front wall and defining at least one front wall tab of the at least two tabs, the at least one back wall tab being off-set with respect to the at least one front wall tab--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “A resealable and tamper resistant package having…at least four peripheral side edges” in lines 1-4, “the front and back walls being sealing connected along at least a pair of the at least four peripheral side edges” in lines 10-12, and “at least one pair of opposing lateral side walls” in line 18. However, the limitations create confusion and render the intended structure unclear for the following reasons.
The claimed “at least one pair of opposing lateral side walls”, without additional functional limitations, suggests a structure such as depicted in figure 9 and described in paragraph 72. The claimed “front and back walls being sealingly connected along at least a pair of the at least four peripheral side edges” suggests a different structure such as depicted in figures 1-5a and described in paragraphs 64 and 68-70. 
However, it is not clear how the bag can include front and back walls that are sealingly connected along at least a pair of the at least four peripheral edges of the package and also include at least one pair of opposing lateral side walls without additional functional limitations pertaining to the side walls. The at least one pair of opposing lateral side walls, without additional functional limitations, would preclude the front and back walls from being sealingly connected along at least a pair of the at least four peripheral side edges. 
Accordingly, it is not clear whether the limitations of the claim are intended to define side walls that are structurally distinct from the front and back walls or side walls that are integral with the front and back walls and formed as a result of articles contained within the holding portion.
For the purpose of examination, the at least one pair of opposing lateral side walls will be considered to be formed as a result of articles contained within the holding portion. 
Claim 1 recites the limitations “at least one seam comprising a straight seam area and a tab area” in lines 19-20, “at least one tab defined by the tab area” in line 24, “wherein the at least one seam is provided by perforations” in lines 28-29, and “wherein the at least one tab is defined by one or more extended perforations which traverse at least a portion of a periphery of the at least one tab” in lines 30-32.
However, the recitation of “the at least one seam is provided by perforations” and “the at least one tab is defined by one or more extended perforations” creates confusion and renders the claim unclear. The at least one tab is defined by the tab area which is defined within the at least one seam. Thus, the recitation of one or more extended perforations to define the at least one tab creates confusion as the at least one seam is already provided by perforations and as the claim fails to define a relationship between the perforations defining the at least one seam and the extended perforations defining the at least one tab. 
For the purpose of examination, the straight seam area and the at least one tab area of the at least one seam will be considered to be defined by perforations and the perforations defining the at least one tab area will be considered to include one or more extended perforations which traverse at least a portion of a periphery of the at least one tab.
Claim 22 recites the limitation “wherein a plurality of absorbent personal care articles comprises a predetermined number of individually wrapped tampons between four and eight, wherein, in the third configuration, the individually wrapped tampons are stacked parallel to each other in the depth direction and the transverse direction”. 
First, there is insufficient antecedent basis for the third configuration in the claims. Additionally, the claims fails to define a first configuration or a second configuration. Thus, is it not clear how a third configuration can exist without a first configuration and a second configuration. It is also not clear whether the third configuration is defining a third configuration of the package or a third configuration of the plurality of absorbent personal care articles. Accordingly, the structure intended by the third configuration cannot be ascertained. 
Additionally, the claim defines a plurality of absorbent personal care articles but fails to clearly define a relationship between the package and the articles (i.e., the claim does not define a plurality of articles contained within the holding portion or other similar language). 
For the purpose of examination, the package will be considered to include a plurality of absorbent personal care articles contained within the holding portion and comprising a predetermined number of individually wrapped tampons between four and eight stacked parallel to each other in the depth direction and the transverse direction. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (JP 2013052927 A and Translation) in view of Surdziel (US 2011/0064338 A1) or Griebel et al. (US 2009/0074333 A1, hereinafter Griebel).
Regarding claim 1, Fujita teaches a resealable and tamper resistant package having a longitudinal direction, a transverse direction, a depth direction, and at least four peripheral side edges, the package comprising: 
a resealable and tamper resistant bag comprising:
a front wall (1) including a first resealable feature (6); 
a back wall (2) including a second resealable feature (6) adapted to form a seal with the first resealable feature of the front wall, the front and back walls being sealingly connected along at least a pair of the at least four peripheral side edges (4) to define at least part of a holding portion (5) of the bag; 
a sealed tamper resistant strip portion formed integrally with the holding portion and disposed adjacent the first and second resealable features of the front and back walls (portion of bag defined above seams 7, 8); 
at least one pair of opposing lateral side walls capable of being formed when articles are contained within the holding portion;
at least one seam (7, 8) comprising a straight seam area (11, 12) and a tab area (9, 10), the at least one seam disposed between the holding portion and the strip portion, the at least one seam allowing the strip portion to be selectively removed, at least in part, from the holding portion by a user; and 
at least one tab (9, 10) defined by the tab area of the seam to facilitate the user moving the first and second resealable features from a sealed position to an unsealed position, wherein the straight seam area and the tab area of the at least one seam are defined by perforations (English Abstract, Fig. 1-3, 11, 12 and Translation paragraphs 13-19, 30).
Regarding the claimed pair of opposing lateral side walls, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). See 112(b) rejection above. 
In this case, the claimed pair of opposing lateral side walls are a direct and functional result of articles contained within the holding portion. Thus, the structure of the bag as disclosed by Applicant which allows the bag to define a pair of opposing lateral side walls after and as a result of articles being placed within the holding portion is met by Fujita. Accordingly, the bag disclosed by Fujita comprises the structure necessary to define the claimed pair of opposing lateral side walls.
Fujita fails to teach the perforations defining the tab area of the at least one seam including one or more extended perforations which traverse at least a portion of a periphery of the at least one tab. Surdziel and Griebel teach a bag comprising a holding portion, a sealed tamper resistant strip portion, and at least one seam disposed between the holding portion and the strip portion so as to allow the strip portion to be selectively removed from the holding portion by a user. Surdziel and Griebel further teach that it is known and desirable in the prior art to configure the at least one seam with a continuously weakened path in an area where the at least one seam changes directions in order to eliminate points of stress concentration and improve tear guidance (Surdziel: paragraphs 18-20, 24-36, 80-93 and Fig. 2, 3d-3f and Griebel: paragraphs 57-66). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fujita by configuring the perforations to extend continuously at least in an area where the at least one seam changes direction (i.e., where the at least one seam transitions from the straight seam area to the tab area) such that the perforations defining the tab area include one or more extended perforations which traverse at least a portion of a periphery of the at least one tab, as taught by Surdziel or Griebel, in order to eliminate points of stress concentration and improve tear guidance.
Regarding claim 2, Fujita as modified by Surdziel or Griebel teaches the package of claim 1 above, wherein the pair of resealable features are selected from a group consisting of interlocking groove and rib structures, adhesive strips, hook and loop structures, materials having varying coefficients of friction, and zipper-like features (Fujita: Fig. 2 and Translation paragraph 14). 
Regarding claim 3, Fujita as modified by Surdziel or Griebel teaches the package of claim 2 above, wherein the pair of resealable features are interlocking groove and rib structures (Fujita: Fig. 2 and Translation paragraph 14).
Regarding claim 4, Fujita as modified by Surdziel or Griebel teaches the package of claim 1 above, wherein the tamper resistant strip portion is completely removable from the holding portion (Fujita: Fig. 1-3 and Translation paragraph 17). 
Regarding claim 6, Fujita as modified by Surdziel or Griebel teaches the package of claim 1 above, wherein the perforations are selected from a group consisting of perforated dashes, perforated lines and perforated dots (Fujita: Translation paragraphs 15, 16).
Regarding claim 8, Fujita as modified by Surdziel or Griebel teaches the package of claim 1 above, wherein the at least one seam includes at least two seams and the at least one tab includes at least two tabs, at least one seam (7) of the at least two seams being disposed on the back wall and defining at least one back wall tab (9) of the at least two tabs, and at least one seam (8) of the at least two seams being disposed on the front wall and defining at least one front wall tab (10) of the at least two tabs, the at least one back wall tab being off-set with respect to the at least one front wall tab (Fujita: Fig. 1-3 and Translation paragraphs 13-17).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Surdziel or Griebel, as applied to claim 1 above, and further in view of Withers (US 2004/0013323 A1).
Regarding claim 7, Fujita as modified by Surdziel or Griebel teaches the package of claim 1 above, but fails to teach the tab being supported by a strengthening agent selected from a group consisting of a strengthening coating, additional basis weight of tab-forming material, and adhesive patches of strengthening material.
Withers teaches a resealable bag having first and second resealable features and a pair of tabs configured to facilitate the user moving the first and second resealable features from a sealed position to an unsealed position. Withers further teaches that it is known and desirable in the prior art to configure the tabs with a strengthening agent (18) configured to bear some of the forces applied to the first and second resealable features and thus minimize the possibility of splitting or breaking of the bag material inwardly and/or outwardly of the first and second resealable features and to stiffen the panels of the bag adjacent the first and second resealable features to provide additional rigidity to assist in aligning the first and second resealable features when closing the bag (paragraphs 10-12, 19-23 and FIG. 1, 2). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fujita by configuring the tab to be supported by a strengthening agent selected from a group consisting of a strengthening coating, additional basis weight of tab-forming material, and adhesive patches of strengthening material, as taught by Withers, in order to obtain a tab configured to bear some of the forces applied to the first and second resealable features and thus minimize the possibility of splitting or breaking of the bag material inwardly and/or outwardly of the first and second resealable features and configured to stiffen the panels of the bag adjacent the first and second resealable features to provide additional rigidity to assist in aligning the first and second resealable features when closing the bag. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Surdziel or Griebel, as applied to claim 1 above, and further in view of Rosen (US 8,376,183 B1).
Regarding claim 21, Fujita as modified by Surdziel or Griebel teaches the package of claim 1 above, but fails to teach a guide indicator on at least one of the front wall or the back wall, wherein the guide indicator is configured to assist a consumer in dispensing individual articles from the holding portion. 
Rosen teaches a bag having a front wall and a back wall sealingly connected along at least a pair of sides to define at least part of a holding portion of the bag, a sealed tamper resistant strip portion (14) formed integrally with the holding portion, and at least one seam (22) disposed between the holding portion and the strip portion, wherein the at least one seam allows the strip portion to be selectively removed from the holding portion by a user (column 3 lines 28-46 and FIG. 1-5). Rosen further teaches that it is known in the prior art to provide at least one of the front wall or the back wall with graphics and/or text to instruct a user as to the operation of the bag, for example, by providing directions on where to tear the sealed tamper resistant strip portion and/or how to squeeze or compress the holding portion in order to direct material out of the holding portion (column 8 line 57-column 9 line 3).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fujita by providing at least one of the front wall or the back wall with a guide indicator configured to assist a consumer in dispensing individual articles from the holding portion, as taught by Rosen, in order to provide a user with instructions for operating the bag. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Surdziel or Griebel, as applied to claim 1 above, and further in view of Clark, JR. et al. (US 2006/0021894 A1, hereinafter Clark) and Krautkramer et al. (US 2011/0024319 A1, hereinafter Krautkramer). 
Regarding claim 22, Fujita as modified by Surdziel or Griebel teaches the package of claim 1 above, wherein the package is configured to contain a consumer product but fails to specifically teach the consumer product being a plurality of absorbent personal care articles comprising a predetermined number of individually wrapped tampons between four and eight stacked parallel to each other in the depth direction and the transverse direction. 
Clark teaches a package for containing a plurality of stacked parallel consumer products (26). Clark teaches that the consumer product can be almost any kind of product and further teaches that the consumer product can include absorbent personal care articles including diapers, training pants, sanitary napkins, panty liners and pads, tampons, adult incontinence garments, briefs and undergarments, as well as other disposable absorbent products (paragraph 19). 
Krautkramer teaches a package for analogously containing a plurality of stacked parallel absorbent personal care articles and further teaches that when the absorbent personal care articles are tampons it is known in the prior art to configure the plurality of absorbent personal care articles within the package such that they are stacked parallel to each other in the depth direction and the transverse direction (FIG. 2, 4, 6, 8, 11). 
Accordingly, as packages are known in the prior art to package consumer products, as consumer products are known in the prior art to include absorbent personal care articles and as absorbent personal care article packages are known in the prior art to package any known type of absorbent personal care article in any known stacking configuration, alternatively packaging a plurality of absorbent personal care articles within the holding portion of the package of Fujita that comprise a predetermined number of individually wrapped tampons between four and eight stacked parallel to each other in the depth direction and the transverse direction, as suggested by Clark and Krautkramer, would have been obvious and well within the level of ordinary skill in the art before the effective filing date of the claimed invention and would have yielded predictable results.
Response to Arguments
Applicant's arguments filed January 4, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument that neither Bhattacharjee nor Fujita teach the extended perforations as claimed is not persuasive. 
In response to Applicant’s argument, see the 112(b) and 103 rejections above. 
Additionally, Applicant’s argument reads more detail into the claim than is actually defined by the claim. The claim fails to define a relationship between the perforations and the one or more extended perforations. Therefore, absent further claim structure, it cannot be said that the claimed perforations and the claimed one or more extended perforations are distinct. For example, perforations that extend across an entire seam, including into a tab area and across a periphery of a tab, would meet the claim language “one or more extended perforations” absent further limiting claim language. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/           Examiner, Art Unit 3734     

/JES F PASCUA/           Primary Examiner, Art Unit 3734